TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 10, 2019



                                       NO. 03-18-00345-CV


                             Dr. Robert Coolbaugh, D.C., Appellant

                                                  v.

          Texas Department of Insurance-Division of Workers’ Compensation and
             Commissioner Ryan Brannan, in his Official Capacity, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on April 18, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.